So wOo TDD nA fF WD YP

Nm MB WMH NO BO KO RD RD RDO mm mm

 

 

Case 3:17-mj-05086-DWC Document3 Filed 09/14/20 Page 1 of 2

The Honorable Theresa L. Fricke

 

FILED LODGED

 

 

RECEIVED

Sep 14, 2020

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, NO. MJ17-5086
Plaintiff, MOTION FOR UNSEALING
Vv.
RICHARD CHARLES SANCHEZ,

Defendant.

 

The United States of America, by and through Brian T. Moran, United States
Attorney for the Western District of Washington, and André M. Penalver, Assistant
United States Attorney for said District, files this request to unseal the Complaint and

Arrest Warrant in the above-entitled matter.

/I

//

//
GOVERNMENT’S MOTION TO UNSEAL - | UNITED STATES ATTORNEY
USAO #2017R00494 1201 PACIFIC AVENUE, SUITE 700

TACOMA, WASHINGTON 98402
(253) 428-3800
So mo TDD nA fF WD YP

Nm MB WMH NO BO KO RD RD RDO mm mm

 

 

Case 3:17-mj-05086-DWC Document3 Filed 09/14/20 Page 2 of 2

The defendant, Richard Charles Sanchez, remains at large, and thus by Local Rule,

his Complaint and Arrest Warrant remain under seal. In order to assist in locating the

defendant and taking him into custody, the Government seeks to publicize Mr. Sanchez’s

status as a defendant wanted on a federal charge. As such, the Government requests that

this Court unseal the Complaint and Arrest Warrant.

DATED this 14th day of September, 2020.

GOVERNMENT’S MOTION TO UNSEAL - 2
USAO #2017R00494

Respectfully submitted,

BRIAN T. MORAN
United States Attorney

/s/ André M. Pefialver

ANDRE M. PENALVER
Assistant United States Attorney
1201 Pacific Avenue, Suite 700
Tacoma, Washington 98402
Telephone: (253) 428-3800

Fax: (253) 428-3826

E-mail: andre.penalver@usdoj.gov

 

 

UNITED STATES ATTORNEY
1201 PACIFIC AVENUE, SUITE 700
TACOMA, WASHINGTON 98402
(253) 428-3800
